Citation Nr: 0201245	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-01 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied service connection for PTSD.

The veteran was afforded a hearing before a Decision Review 
Officer of the RO in June 1999.  A transcript of that hearing 
is of record.

When this case was before the Board in February 2001, the 
Board characterized the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD.  The Board remanded the case to the RO for 
further development.  The case was returned to the Board in 
January 2002 for further appellate consideration.

The Board notes that neither the veteran nor his 
representative has ever claimed that the veteran is entitled 
to service connection for any psychiatric disorder other than 
PTSD.  The Board will limit its consideration accordingly.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  PTSD has been diagnosed but the veteran did not have 
combat service, and there is no credible evidence of an in-
service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.304(f) 
(2001); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran had active service from January 
1961 to June 1964.  His military occupational specialty was 
that of a communications center specialist.  His service 
medical records document no psychiatric diagnosis, complaint 
or abnormal finding.  Service personnel records reveal that 
the veteran served with the 1st Mobile Communications Group 
at Clark Air Base, the Philippines, from April 1963 to June 
1964.  There is no reference to service in Vietnam.

The veteran submitted his claim of entitlement to service 
connection for PTSD in March 1998.  The RO responded with a 
letter instructing the veteran to provide details of the 
stressful events that caused his condition.  The veteran was 
informed that the RO would attempt to locate records to 
support his claim, but that specific information regarding 
his military unit, location, dates of incidents, and names of 
others involved would assist the RO in its search.  

The veteran submitted a statement in April 1998, relating 
that he had been in Vietnam in 1963 and 1964.  He indicated 
that he had been with 1st Mobile Communications.  He stated 
that he witnessed soldiers from the Republic of Vietnam kick 
a Vietcong prisoner to death, but that he did not remember 
the date of the incident or the names of other witnesses.  He 
also indicated that he had seen a monk burn himself to death 
in Saigon, and that he had helped fight a fire in a fuel 
depot at Can Tho.

Records from Seacoast Mental Health Center were received in 
April 1998.  They show that the veteran was treated for 
depression and suicidal ideation in November 1990.  His 
initial contact was classified as an emergency visit, at 
which time the veteran was diagnosed with dysthymic disorder, 
with the clinician noting possible major depression with a 
reactive element.  On subsequent intake, the veteran reported 
feeling suicidal because his girlfriend left him.  He 
indicated that his childhood had been traumatic, because his 
parents were alcoholic and because he had been raped at age 
11 by an older male.  He reported having spent 18 months in 
Vietnam, but was unable to provide much information 
concerning that period in his life.  The examiner noted 
salient problems as being depression and unmet dependency 
needs.  A December 1990 discharge form reveals that the 
veteran was prescribed Prozac and had reported improved mood 
by his third session.  The discharge diagnoses were major 
depressive disorder, substance abuse, and dependent 
personality disorder.

VA outpatient records for the period February to May 1998 
were received in May 1998.  They show that the veteran sought 
treatment for symptoms including nightmares and intrusive 
thoughts.  He related that because he was not in combat, he 
was less than other Vietnam veterans.  No diagnosis of any 
acquired psychiatric disorder is recorded in these records.

In a statement submitted in June 1998, the veteran indicated 
that he was stationed in the Philippines from April 1963 to 
June 1964, and that he had served with a communications group 
that was sent all over southeast Asia.  He stated that he 
spent most of his time in Vietnam and Thailand, and that he 
was in Vietnam from January 1964 to May 1964.

A letter from the Manchester, New Hampshire Vet Center was 
received in July 1998.  The author stated that the veteran 
had originally sought treatment in April 1998.  He had 
presented with depressed mood and admitted to previous 
suicidal ideation.  He reported a history of alcohol 
dependence with a two-year history of sobriety.  Regarding 
his military service, the veteran reported that he had been 
assigned to an outfit that spent time in Vietnam and 
Thailand.  He stated that during his time in Vietnam, he 
observed a monk set himself on fire with gasoline, witnessed 
the kicking death of a Vietnamese, an explosion in a tailor 
shop, a fire in a fuel depot and the shooting of a close 
friend.  The veteran's symptoms were set out, and diagnoses 
of PTSD and alcohol dependence in sustained full remission 
were provided.  

The statement of a service colleague was received in 
September 1998.  The author stated that he had been stationed 
with the veteran in the Philippines.  He indicated that their 
unit's primary function was to send communication personnel 
to areas where there were temporary shortages.  He stated 
that he and the veteran were sent to Vietnam for 160-170 days 
in late 1963, and that the veteran had returned to Vietnam 
for a second time.

An April 9, 1999, report of contact shows that the RO 
contacted the veteran to obtain information pertaining to the 
dates of the incidents he claimed.  He responded that he had 
no further information.  An April 13, 1999, report of contact 
shows that the RO spoke with the veteran's colleague.  He 
stated that he and the veteran had been in Saigon at the time 
monks were setting themselves on fire, but that he could not 
recall pertinent details of one such event witnessed by he 
and the veteran.  He also indicated that he could provide no 
further times or instances at which he and the veteran 
encountered any stressful or traumatic event.

The veteran testified before an RO Decision Review Officer in 
June 1999.  He stated that he was deployed to Vietnam from 
his base in the Philippines, and indicated that he acted as a 
courier.  He stated that he spent a total of about 6 months 
in Vietnam.  He related that he and three colleagues 
witnessed a monk set himself on fire in Saigon.  He also 
stated that he had witnessed the kicking death of a suspected 
Vietcong prisoner.  He stated that he had seen the effects of 
a mortar attack on a shield depot, and had helped fight the 
resulting fire.  Finally, the veteran related that he had 
seen the body of a helicopter gunner who had been shot in the 
head.  He stated that although his DD 214 reflected the award 
of the Armed Forces Expeditionary Medal, he had not received 
the medal or its accompanying citation.  With regard to his 
PTSD symptomatology, the veteran stated that nightmares and 
sleep disturbances were his most significant problems.  

Additional VA outpatient treatment records were received in 
July 1999.  Psychiatry treatment notes indicate that the 
veteran struggled with depression because his claim had been 
denied.  

A letter from the Vet Center was also received in July 1999.  
It indicates that the veteran continued to be seen on a bi-
weekly basis, and that he was followed at the VA Medical 
Center for anti-depressant and sleep medication.  The author 
stated that the veteran suffered from marked PTSD 
symptomatology as a direct result of his experience in 
Vietnam.  She pointed to recurrent episodes of depression, 
often with suicidal ideation.

In response to the RO's request for information, the National 
Personnel Records Center (NPRC) stated in January 2000 that 
there was nothing in the veteran's file indicating that he 
had been in Vietnam.  It stated that Airman Performance 
Reports indicated that he had been deployed to Takhli, 
Thailand.  It also noted that there was no citation in the 
file demonstrating that the veteran had been awarded the 
Armed Forces Expeditionary Medal.  The NPRC also provided a 
copy of a letter from the Air Force Personnel Center (AFPC) 
to the veteran's representative, indicating that that office 
was responsible for determining Air Force members' 
eligibility and entitlement to awards and decorations.  It 
related that an Enlisted Performance Report stated that the 
veteran had been deployed to Thailand, but did not show 
inclusive dates.  It also pointed out that the veteran's 
records did not reflect service in Vietnam, and concluded 
that the lack of evidence resulted in AFPC's inability to 
verify the veteran's entitlement to the Armed Forces 
Expeditionary Medal or medals pertaining to service in 
Vietnam.  

In March 2000, the RO received a letter from a care provider 
at the Manchester VAMC.  The author stated that the veteran 
received treatment at the VAMC for PTSD.  He indicated that 
the veteran's symptoms included recurrent dreams and guilt.

A letter from the veteran's daughter was received in June 
2000.  She stated that she recalled her father's nightmares 
from the time she was a child.  She indicated that her 
childhood had not been a pleasant experience, as her father 
abused alcohol and would sometimes come home drunk and fight 
with her mother.

Pursuant to the Board's remand, the veteran was provided a VA 
psychiatric examination in February 2001.  The examiner noted 
that he had reviewed the claims folder, interviewed the 
veteran, and administered the Millon Clinical Multiaxial 
Inventory II (MCMI-II).  He pointed out a discrepancy between 
the veteran's past claims and those made during the 
examination.  Specifically, the examiner noted that during 
his interview, the veteran denied adjustment difficulties in 
childhood, but that the record revealed abuse on the part of 
his father.  The examiner also noted a discrepancy concerning 
when the veteran left school and entered the military, and 
with regard to the amount of time he reportedly served in 
Vietnam.  It was emphasized that the veteran attempted to 
impress upon the examiner that he did serve in Vietnam.  
Subjectively, the veteran complained of nightmares during 
which he saw the Vietnamese burning.  He endorsed poor sleep, 
and reported occasions when he saw fire when there was none.  
He complained of feeling restless and uncomfortable around 
people.  He expressed guilt feelings related to his past 
substance abuse and behavior related to that abuse.  He 
reported no obsessive-compulsive, ritualistic, or panic-like 
symptomatology, and denied severe distress.  

Objectively, the veteran was properly groomed and dressed.  
He was not found to be ill-at-ease, sickly looking, angry, 
apathetic or frightened.  He was animated, with no unusual 
behaviors or psychomotor activity.  He was cooperative and 
attentive, but appeared to be somewhat defensive.  His speech 
was free of pathology.  He was alert, and his affect 
suggested no emptiness, guilt, grandiosity or agitation.  
There were no signs of flatness or lability.  His emotional 
expression appeared to be appropriate to the content matter 
discussed.  Free-floating anxiety was detected.  Regarding 
thought content, the examiner again noted that the veteran 
tried to impress upon the examiner his story of serving in 
Vietnam and the symptoms he claimed to experience as a result 
of that alleged service.  The examiner noted that when 
speaking of his service in Vietnam and what allegedly 
transpired there, the veteran's affect did not correspond to 
such experiences.  He appeared to be animated and laughing, 
and his mood did not seem to be dominated by despair.  The 
examiner noted that review of the MCMI-II results suggested a 
man who endorsed clinical personality pattern 
psychopathology.  The diagnoses were polysubstance abuse in 
full sustained remission and antisocial personality disorder 
with dependency traits.  The veteran's global assessment of 
functioning (GAF) score was 80.  The examiner stated his 
impression that the veteran had been engaging in intentional 
production of symptoms in the face of obvious external 
incentives.  He also opined that the veteran had engaged in 
opportunistic malingering in order to achieve financial 
compensation.  He concluded that the veteran's diagnoses had 
not developed during active service and were not related to 
his military service.

II.  Veteran's Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
October 2001.  The record reflects that the RO has obtained 
all identified medical evidence pertinent to the veteran's 
claim, and has afforded him a current psychiatric 
examination.  In addition, the RO has undertaken all 
indicated development to verify the veteran's claimed PTSD 
stressors.  

The record further reflects that the veteran has been 
informed of the requirements for establishing entitlement to 
service connection for PTSD, the evidence considered by the 
RO, the reasons for the RO's denial of the veteran's claim, 
and the additional information and evidence necessary to 
substantiate the claim.  In particular the Board notes that 
the RO has informed the veteran that additional detailed 
information is required from him to enable the RO to 
undertake additional development in attempt to verify the 
veteran's claimed PTSD stressors.  He has indicated his 
inability to provide the requested information.  

The veteran has not identified and the Board is not aware of 
any additional, available evidence or information which could 
be obtained to substantiate the veteran's claim.  Therefore, 
there is no additional action to be undertaken to comply with 
the VCAA or the implementing regulations.  

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2001).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The evidence from the Vet Center and the March 2000 VAMC 
report reflect that the veteran has been diagnosed with PTSD.  
Notably, other psychiatric treatment has not resulted in such 
a diagnosis.  Moreover, the February 2001 VA psychiatric 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD.  In the Board's opinion, the 
February 2001 VA examination report is the most probative 
medical evidence of record.  Unlike the medical evidence 
supportive of the claim, the February 2001 VA examination 
report reflects consideration of the veteran's pertinent 
history, as documented in the evidence contained in the 
claims folder, to include the conflicting information 
provided by the veteran.  Moreover, the February 2001 
examiner properly supported his conclusion.  

In any event, as explained above, the record must contain 
corroboration of combat service or of a stressor supporting a 
diagnosis of PTSD before service connection can be granted.  
The veteran's DD 214 does not indicate that he received any 
decoration or award indicative of his participation in 
combat, and there is no other corroborating evidence of his 
participation in combat.  Therefore, as set forth above, the 
veteran's statements are not sufficient by themselves to 
establish that a claimed stressor occurred.  

The RO has been unable to verify any alleged stressor.  The 
veteran's service personnel records reflect that he served in 
the Philippines with no indication of service in Vietnam.  
The AFPC has indicated that it cannot verify the veteran's 
entitlement to any awards which would indicate his presence 
in Vietnam.  While the statement of the veteran's former 
colleague does lend some support to his claim, the statement 
of the veteran's colleague contradicts the contemporaneous 
service personnel records indicating that the veteran did not 
serve in Vietnam.  Subsequent contact with the colleague 
yielded no specific details with which the RO could undertake 
further development to verify the stressor.  Despite the RO's 
written and telephonic requests to both the veteran and his 
colleague for further, more detailed information, no such 
evidence has been received.  Therefore, research by USASCRUR 
cannot be undertaken.  In the absence of verification of 
combat service or of a stressor supporting the diagnosis of 
PTSD, the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

